DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, line 2, the limitations ”the plurality of slanted dielectric structures” and “the first material” renders the claim indefinite because it lacks antecedent basis and no plurality of slanted dielectric structures and first material were previously recited.  Therefore, it is suggested Applicant change “ the plurality of slanted dielectric structures” in claim 5, line 2  to  “ a plurality of slanted dielectric structures” and “the first material” to “a first material”.  Correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakrishnan et al (US Patent No. 9,653, 289).

    PNG
    media_image1.png
    464
    660
    media_image1.png
    Greyscale

Regarding claim 1, Balakrishnan discloses a semiconductor device, comprising: a bottom dielectric isolation layer Fig 19, 120; a plurality of stacks of vertically arranged channel layers Fig 19, 140 formed over the bottom isolation layer Fig 19, 120; and a plurality of gate stacks Fig 19, 120 formed on and between the vertically arranged channel layers of respective stacks from the plurality of stacks Fig 19.  
Regarding claim 7, Balakrishnan discloses  wherein the vertically arranged channel layers include stacked semiconductor material layers separated by regions of isolation (Column 5, line 59-Column 6, line 6).  
Regarding claim 8, Balakrishnan discloses wherein source and drain regions are present on opposing sides of the stacked semiconductor material layers Fig 16.  
 Fig 15-16.  
Regarding claim 10, Balakrishnan discloses wherein the plurality of gate stacks include a gate dielectric that wraps around the vertically arranged channel layers Fig 18. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al (US Patent No. 9,653, 289) in view of Teo et al (US Publication No. 2020/0119203).
Regarding claim 2, Balakrishnan disclose all the limitations but silent on the shape of the isolation layer. Whereas Teo discloses  wherein the bottom isolation layer comprises slanted dielectric structures Fig 2.  Balakrishnan and Teo are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Balakrishnan because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the shape of the isolation layer and incorporate the teachings of Teo since such 
Regarding claim 11, Balakrishnan discloses semiconductor device, comprising: an isolation layer Fig 19, 120; a plurality of stacked channel layers Fig 19, 140 present on the dielectric layer; and a plurality of gate stacks present on the stacked channel layers Fig 19.  Balakrishnan disclose all the limitations but silent on the shape of the isolation layer. Whereas Teo discloses  wherein the bottom isolation layer comprises slanted dielectric structures Fig 2.  Balakrishnan and Teo are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Balakrishnan because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the shape of the isolation layer and incorporate the teachings of Teo since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al (US Patent No. 9,653, 289) in view of  Li et al (US Publication No. 2009/0039361).
Regarding claim 6, Balakrishnan disclose all the limitations but silent on the vertically arranged channel layers lack threading dislocations. Whereas Li discloses wherein the vertically arranged channel layers lack threading dislocations Fig 8.  Balakrishnan and Li are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Balakrishnan because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the channel of Balakrishnan to improve device performance.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al (US Patent No. 9,653, 289) and Teo et al (US Publication No. 2020/0119203) and  in further view of  Li et al (US Publication No. 2009/0039361).
Regarding claim 15, Balakrishnan disclose all the limitations but silent on the vertically arranged channel layers lack threading dislocations. Whereas Li discloses wherein the vertically arranged channel layers lack threading dislocations Fig 8.  Balakrishnan and Li are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Balakrishnan because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the channel of Balakrishnan to improve device performance.
Allowable Subject Matter
Claims 16-20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  After further search and consideration, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “an isolation layer comprising slanted dielectric structures, wherein slanted dielectric structures are comprised of a first dielectric material and gaps between the slanted dielectric structures are filled with a second dielectric material; a plurality of stacked channel layers present on the dielectric layer”, as recited in independent claim 16.
Claims 17-20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Claims 3-4, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/           Primary Examiner, Art Unit 2811